 



EXHIBIT 10.1
Employment Agreement between Gartner, Inc. and Eugene A. Hall
Dated February 15, 2007

8



--------------------------------------------------------------------------------



 



EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”) is entered into on February 15,
2007, effective as of January 1, 2007 (the “Effective Date”), by and between
Eugene A. Hall, an individual (“Executive”) and Gartner, Inc., a Delaware
corporation (the “Company”).
     1. Employment. Executive will serve as Chief Executive Officer of the
Company for the Employment Term specified in Section 3 below. Executive will
report solely to the Board of Directors (the “Board”) and will render such
services consistent with the foregoing role as the Board may from time to time
direct. Executive’s office will be located at the executive offices of the
Company in Stamford, Connecticut. Executive may (i) serve on corporate, civic or
charitable boards or committees and (ii) deliver lectures, fulfill speaking
engagements or teach at educational institutions, to the extent that such
activities are (x) consistent with the Company’s policies (as applicable) or
(y) disclosed to the Board and the Board determines in good faith that such
activities do not interfere with the performance of Executive’s responsibilities
hereunder.
     2. Board of Directors. The Executive is currently a member of the Board,
and during the Employment Term, the Company will, in good faith, include
Executive on the Company’s slate of nominees to be elected to the Board at
appropriate meetings of stockholders of the Company. Upon termination of the
Employment Term for any reason, Executive will promptly resign as a director of
the Company if the Board so requests.
     3. Term. The employment of Executive pursuant to this Agreement will
continue through December 31, 2011 (the “Employment Term”), unless extended or
earlier terminated as provided in this Agreement. The Employment Term
automatically will be extended for additional one-year periods commencing on
January 1, 2012 and continuing each year thereafter, unless either Executive or
the Company gives the other written notice, in accordance with Section 14(a) and
at least sixty (60) days prior to the then scheduled expiration of the
Employment Term, of such party’s intention not to extend the Employment Term.
Upon termination of the Employment Term for any reason, Executive will promptly
resign from all positions he holds with the Company if the Board so requests.
     4. Salary. As compensation for the services rendered by Executive under
this Agreement, the Company will pay to Executive an annual base salary (“Base
Salary”) initially equal to $702,975, payable to Executive on a semi-monthly
basis in accordance with the Company’s payroll practices as in effect from time
to time during the Employment Term. The Base Salary will be subject to
adjustment by the Board or the Compensation Committee of the Board (the
“Committee”), in the sole discretion of the Board or such Committee, on an
annual basis; provided, however, that Executive’s Base Salary may not be
decreased other than pursuant to a reduction consistent with a general reduction
of pay across the executive staff as a group, as an economic or strategic
measure due to poor financial performance by the Company.
     5. Bonus. In addition to Base Salary, Executive will be entitled to
participate in the Company’s executive bonus program. Executive’s annual target
bonus (the “Target Bonus”) will be 100% of Base Salary, and will be payable
based on achievement of specified Company and individual objectives. The actual
bonus paid may be higher or lower than the Target Bonus for over-or
under-achievement of Company and individual objectives, as determined by the
Committee; provided, however, that the maximum actual bonus will not exceed 200%
of Base Salary. Bonus amounts will be subject to annual adjustment by the Board
or the Committee, in the sole discretion of the Board or the Committee;
provided, however, that Executive’s Target Bonus may not be decreased without
Executive’s consent

9



--------------------------------------------------------------------------------



 



other than pursuant to a reduction consistent with a general reduction of pay
across the executive staff as a group, as an economic or strategic measure due
to poor financial performance of the Company. Except as provided in Section 7,
to receive a bonus, Executive must be an employee at the time bonuses are paid
to executives.
     6. Executive Benefits.
          (a) Equity Grants. On February 15, 2007, and on the first market
trading day of the first open trading window for Company executives under the
Company’s insider trading policy on or after January 1 each year thereafter
during the Employment Term, Executive will be granted equity-based incentive
awards settled in Common Stock of the Company (collectively, the “Incentive
Awards”). The Incentive Awards granted in 2007 will have an aggregate value of
$5,594,050 on the date of grant, as determined by (a) using the
Black-Scholes-Merton valuation method for stock appreciation rights and the fair
market value of the Company’s Common Stock for restricted stock units, or such
other valuation method as the Committee may use to value equity-based incentive
awards, and (b) assuming that the number of the restricted stock units initially
granted in 2007 will not be adjusted during such year, as discussed in clause
(i) below. The Incentive Awards granted in 2008 and later years will have an
aggregate value on the date of grant (using the methods described in the
preceding sentence) that is no less than the result of $7,000,000 minus the sum
of the Base Salary and Target Bonus for the year of grant. Executive’s
entitlement to be granted the Incentive Awards for any given year under this
Agreement shall accrue as of January 1 of such year. Except as otherwise
provided herein, the Incentive Awards will be granted on terms consistent with
the Company’s 2003 Long Term Incentive Plan (the “Plan”). Each year’s Incentive
Awards will be divided among:
               (i) Restricted Stock Units. Each year during the Employment Term,
all or a portion of the aggregate value of the Incentive Awards may, as
determined by the Committee, be in the form of restricted stock units, with a
par value purchase price. During each year of the Employment Term, the number of
restricted stock units initially granted to Executive will be based upon an
assumption that specified Company objectives will be achieved during such year.
The restricted stock units granted to Executive each year may be adjusted so as
to be higher or lower than the number of restricted stock units initially
granted in such year by reason of over-or under-achievement during such year of
such specified Company objectives, as determined by the Committee. Upon the
vesting of a restricted stock unit, and in the sole discretion of the Company,
the Company may pay earned restricted stock units in cash, shares of Common
Stock of the Company, or in a combination thereof. Except as otherwise set forth
in this Agreement, if Executive’s employment with the Company terminates for any
reason, any portion of the restricted stock units still subject to restrictions
will be forfeited to the Company.
               (ii) Stock Appreciation Rights. Each year during the Employment
Term, all or a portion of the value of the Incentive Awards may, as determined
by the Committee, be in the form of stock appreciation rights, which upon
exercise will be settled in shares of Common Stock of the Company. Executive
will have the right to exercise such stock appreciation right upon its vesting,
and will receive the excess, if any, of the value of a share of Common Stock of
the Company on the date of exercise over the value of such share on the date of
grant.
     The 2007 Incentive Awards will be divided such that 70% of the aggregate
fair value of the Incentive Awards will be in the form of restricted stock units
(the number of which will be subject to increase or decrease based upon the
over-or under-achievement of specified Company objectives, as discussed in
clause (i) above), and 30% of the Incentive Awards will be in the form of stock
appreciation rights. The 2007 Incentive Awards will be scheduled to vest in
equal annual installments on the first four (4) annual anniversaries of the date
of grant, and all other Incentive Awards granted pursuant to this Agreement will
be scheduled to vest in four equal installments on January 1 of each year
following the

10



--------------------------------------------------------------------------------



 



date of grant, subject in each case to Executive’s continued employment with the
Company through the applicable date, except as provided in Section 7.
Notwithstanding the preceding sentence, if a Change in Control occurs prior to
the termination of Executive’s employment and prior to the expiration of the
Incentive Awards, then the Incentive Awards will vest in full and, with respect
to stock appreciation rights, be exercisable as to all of the covered shares,
including shares as to which the stock appreciation rights would not otherwise
be exercisable, and subsequently will expire in accordance with their terms.
          (b) Other Employee and Executive Benefits. Executive will be entitled
to receive all benefits provided to senior executives, executives and employees
of the Company generally from time to time, including medical, dental, life
insurance and long-term disability, and the executive split-dollar life
insurance, executive disability plan, and all other benefits under the Company’s
Executive Benefits program, in each case so long as and to the extent the same
exist; provided, that with respect to each such plan Executive is otherwise
eligible and insurable in accordance with the terms of such plans.
Notwithstanding the preceding sentence, Executive’s right to receive severance
payments and benefits will be only as provided in Section 7 hereof. Furthermore,
the Company will provide Executive with an automobile and driver for Executive’s
ground transportation needs during the Employment Term.
          (c) Vacation, Sick Leave, Holidays and Sabbatical. Executive will be
entitled to paid time off (“PTO”), sick leave, holidays and sabbatical in
accordance with the policies of the Company as they exist from time to time.
Executive understands that under the current policy he is entitled to
thirty-five (35) PTO days per calendar year. PTO not used during any calendar
year will roll over to the following year only to the extent provided under the
Company’s PTO policies as they exist from time to time.
     7. Severance Benefits.
          (a) At Will Employment. Executive’s employment will be “at will.”
Either the Company or Executive may terminate this agreement and Executive’s
employment at any time, with or without Business Reasons, in its or his sole
discretion, upon sixty (60) days’ prior written notice of termination.
          (b) Involuntary Termination. If at any time during the term of this
Agreement (other than following a Change in Control to which Section 7(c)
applies) the Company terminates the employment of Executive involuntarily and
without Business Reasons or a Constructive Termination occurs, or if the Company
elects not to renew this Agreement upon the expiration of the Employment Term
and Executive within ninety (90) days following the expiration of the Employment
Term terminates his employment, then, subject to Executive signing and not
revoking a general release of claims against the Company and its successors
substantially in the form attached hereto as Exhibit A, Executive will be
entitled to receive the following:

11



--------------------------------------------------------------------------------



 



               (i) Base Salary and PTO accrued through the Termination Date plus
continued Base Salary for a period of thirty-six (36) months following the
Termination Date. Such payments will commence on the first regular Company pay
day at least six (6) months after the Termination Date. This first payment will
be a lump sum representing the continuation of Executive’s Base Salary for the
period commencing on the Termination Date and concluding on such payment date.
Thereafter, the remaining payments of Base Salary will be payable in accordance
with the Company’s regular payroll schedule as in effect from time to time.
               (ii) Any accrued but un-granted Incentive Awards pursuant to
Section 6(a) above, which will be granted to Executive on the first market
trading day of the first open trading window for Company executives under the
Company’s insider trading policy following the Termination Date.
               (iii) 300% of Executive’s Target Bonus for the fiscal year in
which the Termination Date occurs, which will be payable in a lump sum as soon
as practicable following the six (6) month period commencing on the Termination
Date, plus any earned but unpaid bonus from the prior fiscal year, which will be
paid at the same time as bonuses for such fiscal year are paid to the other
Company executives.
               (iv) Thirty-six (36) months’ continued vesting under all
Incentive Awards and any other outstanding stock options and other equity
arrangements subject to vesting and held by Executive other than any award that
vests pursuant to performance-based criteria (and in this regard, all such stock
appreciation rights and other exercisable rights held by Executive will remain
exercisable for thirty (30) days following the last day of the thirty-six
(36) month continued vesting period, subject to the maximum term of the award).
               (v) reimbursement for premiums incurred to continue group health
benefits (or, at the Company’s election, to obtain substantially similar health
benefits through a third party carrier) for thirty-six (36) months for
Executive, his spouse and any children, provided the Executive makes the
appropriate health continuation election pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”). The Company will make payments
under this clause (v) for the first six (6) months of health coverage in a lump
sum payable as soon as practicable following the six (6) month period commencing
on the Termination Date, and thereafter, the payments will be made on a monthly
basis.
               (vi) no other compensation, severance or other benefits, except
only that this provision will not limit any benefits otherwise available to
Executive under Section 7(c)(ii) in the case of a Change in Control.
Notwithstanding the foregoing, if Executive violates in a material respect the
provisions set forth in Section 12, Executive no longer will be entitled to
receive any severance payments and benefits and Executive’s outstanding
Incentive Awards and other stock options and equity arrangements will expire
immediately.
          (c) Change in Control.
               (i) Benefits. If during the term of this Agreement a “Change in
Control” occurs, then Executive will be entitled to receive the following:
(A) Base Salary and PTO accrued though the date of the Change in Control plus an
amount equal to three (3) years of Executive’s Base Salary as then in effect,
payable immediately upon the Change in Control, (B) an amount equal to three (3)
times Executive’s Target Bonus for the fiscal year in which the Change in
Control occurs (as well as any earned but unpaid bonus from the prior fiscal
year, such bonus not to be multiplied by three (3)), all payable immediately
upon the Change in Control, and (C) (a) for at least three (3) years following
the date of the Change in Control (even if Executive ceases employment),
continuation of group health benefits at the Company’s cost pursuant to the
Company’s standard programs as in effect from time to time (or at the

12



--------------------------------------------------------------------------------



 



Company’s election substantially similar health benefits as in effect at the
Termination Date (if applicable), through a third party carrier) for Executive,
his spouse and any children, and (b) thereafter, to the extent COBRA will be
applicable, continuation of health benefits for such persons at Executive’s
cost, for a period of eighteen (18) months or such longer period as may be
applicable under the Company’s policies then in effect, provided the Executive
makes the appropriate COBRA election and payments, and (D) no other
compensation, severance or other benefits. Anything to the contrary herein
notwithstanding, in the event of a Change in Control, the Executive’s Incentive
Awards will automatically vest as provided in Section 6(a). Additionally, any
Incentive Awards accrued but un-granted pursuant to Section 6(a) will be granted
to Executive prior to the Change in Control.
               (ii) Additional Payments by the Company.
               (A) If any payment or benefit Executive would receive pursuant to
Section 7(c)(i) or otherwise (collectively, the “Payment”) would (x) constitute
a “parachute payment” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), and (y) be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties payable with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
Executive will be entitled to receive from the Company an additional payment
(the “Gross-Up Payment,” and any iterative payments pursuant to this paragraph
also will be “Gross-Up Payments”) in an amount that will fund the payment by
Executive of any Excise Tax on the Payment, as well as all income and employment
taxes on the Gross-Up Payment, any Excise Tax imposed on the Gross-Up Payment
and any interest or penalties imposed with respect to income and employment
taxes imposed on the Gross-Up Payment.
               (B) Subject to the provisions of clause F below, all
determinations required to be made under this Section 7(c)(ii), including
whether an Excise Tax is payable by Executive and the amount of such Excise Tax
and whether a Gross-Up Payment is required and the amount of such Gross-Up
Payment, will be made by the Company’s independent accountants prior to the
Change in Control (the “Accounting Firm”). The Company will direct the
Accounting Firm to submit its determination and detailed supporting calculations
to both the Company and Executive within fifteen (15) calendar days after the
date of the Change in Control or the date of Executive’s termination of
employment, if applicable, and any other such time or times as may be requested
by the Company or Executive. If the Accounting Firm determines that any Excise
Tax is payable by Executive, the Company will pay the required Gross-Up Payment
to Executive within five (5) business days after receipt of such determination
and calculations. If the Accounting Firm determines that no Excise Tax is
payable by Executive, it will, at the same time as it makes such determination,
furnish Executive with an opinion that he has substantial authority not to
report any Excise Tax on his federal, state, local income or other tax return.
Any determination by the Accounting Firm as to the amount of the Gross-Up
Payment will be binding upon the Company and Executive. As a result of the
uncertainty in the application of Section 4999 of the Code (or any successor
provision thereto) and the possibility of similar uncertainty regarding
applicable state or local tax law at the time of any determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (an “Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts or fails to pursue its remedies pursuant to clause F
below and Executive thereafter is required to make a payment of any Excise Tax,
the Company or Executive may direct the Accounting Firm to determine the amount
of the Underpayment that has occurred and to submit its determination and
detailed supporting calculations to both the Company and Executive as promptly
as possible. Any such Underpayment will be promptly paid by the Company to
Executive within twenty (20) days after receipt of such determination and
calculations.

13



--------------------------------------------------------------------------------



 



               (C) The Company and Executive will each provide the Accounting
Firm access to and copies of any books, records and documents in the possession
of the Company or Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determination contemplated by clause B
above.
               (D) The federal, state and local income or other tax returns
filed by Executive will be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax payable by
Executive. Executive will make proper payment of the amount of any Excise Tax,
and at the request of the Company, provide to the Company true and correct
copies (with any amendments) of his federal income tax return as filed with the
Internal Revenue Service and corresponding state and local tax returns, if
relevant, as filed with the applicable taxing authority, and such other
documents reasonably requested by the Company, evidencing such payment. If prior
to the filing of Executive’s federal income tax return, or corresponding state
or local tax return, if relevant, the Accounting Firm determines that the amount
of the Gross-Up Payment should be reduced, Executive will within twenty
(20) days thereafter pay to the Company the amount of such reduction.
               (E) The fees and expenses of the Accounting Firm for its services
in connection with the determinations and calculations contemplated by clauses B
and D above will be borne by the Company. If such fees and expenses are
initially advanced by Executive, the Company will reimburse Executive the full
amount of such fees and expenses within twenty (20) days after receipt from
Executive of a statement therefore and reasonable evidence of his payment
thereof.
               (F) Executive will notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Company of a Gross-Up Payment. Such notification will be given as promptly
as practicable but no later than thirty calendar days after Executive actually
receives notice of such claim and Executive will further apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid (in each case, to the extent known by Executive). Executive will not pay
such claim prior to the earlier of (i) the expiration of the 30-calendar-day
period following the date on which he gives such notice to the Company and
(ii) the date that any payment of amount with respect to such claim is due. If
the Company notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive will:
               (1) provide the Company with any written records or documents in
his possession relating to such claim reasonably requested by the Company;
               (2) take such action in connection with contesting such claim as
the Company will reasonably request in writing from time to time, including
without limitation accepting legal representation with respect to such claim by
an attorney competent in respect of the subject matter and approved by the
Company, which approval will not be unreasonably withheld;

14



--------------------------------------------------------------------------------



 



               (3) cooperate with the Company in good faith in order effectively
to contest such claim; and
               (4) permit the Company to participate in any proceedings relating
to such claim;
provided, however, that the Company will bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and will indemnify and hold harmless Executive, on an after-tax basis,
for and against any Excise Tax or income tax, including interest and penalties
with respect thereto, imposed as a result of such representation and payment of
costs and expenses. Without limiting the foregoing provisions of this clause F,
the Company will control all proceedings taken in connection with the contest of
any claim contemplated by this clause F and, at its sole option, may pursue or
forego any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of such claim (provided that Executive may
participate therein at his own cost and expense) and may, at its option, either
direct Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company will determine;
provided, however, that if the Company directs Executive to pay the tax claimed
and sue for a refund, the Company will advance the amount of such payment to
Executive on an interest-free basis and will indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax, including
interest or penalties with respect thereto, imposed with respect to such
advance; and provided further, however, that any extension of the statute of
limitations relating to payment of taxes for the taxable year of Executive with
respect to which the contested amount is claimed to be due is limited solely to
such contested amount. Furthermore, the Company’s control of any such contested
claim will be limited to issues with respect to which a Gross-Up Payment would
be payable hereunder and Executive will be entitled to settle or contest, as the
case may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.
               (G) If, after the receipt by Executive of an amount advanced by
the Company pursuant to clause F above, Executive receives any refund with
respect to such claim, Executive will (subject to the Company’s complying with
the requirements of clause F above) within twenty (20) days thereafter pay to
the Company the amount of such refund (together with any interest paid or
credited thereon after any taxes applicable thereto). If, after the receipt by
Executive of an amount advanced by the Company pursuant to clause F above, a
determination is made that Executive will not be entitled to any refund with
respect to such claim and the Company does not notify Executive in writing of
its intent to contest such denial or refund prior to the expiration of thirty
(30) days after such determination, then such advance will be forgiven and will
not be required to be repaid and the amount of such advance will offset, to the
extent thereof, the amount of Gross-Up Payment required to be paid pursuant to
this Section 7(c)(ii).
               (H) If, for any reason, the Accounting Firm, as defined above,
fails to act in the manner contemplated by this Section 7(c) within a reasonable
period of time, the Executive may appoint another nationally recognized
independent accounting firm with the consent of the Company (unless such consent
is unreasonably withheld or delayed), to perform all of such duties of the
Accounting Firm that are contemplated by this Section 7(c), in which event such
independent accountants will thereafter be deemed to be the “Accounting Firm”
for purposes of this Section 7(c).
          (d) Termination for Disability. If at any time during the Employment
Term Executive becomes unable to perform his duties as an employee as a result
of incapacity, which gives rise

15



--------------------------------------------------------------------------------



 




to termination of employment for Disability, then (i) Executive will be entitled
to receive payments and benefits in accordance with the Company’s then
applicable plans, policies, and arrangements and (ii) Executive’s outstanding
Incentive Awards (including Incentive Awards accrued but un-granted pursuant to
Section 6(a), which will be granted to Executive on the first market trading day
of the first open trading window for Company executives under the Company’s
insider trading policy following termination pursuant to this clause (d)) and
other stock options and equity arrangements will expire in accordance with the
terms of the applicable award agreement(s).
          (e) Voluntary Termination, Involuntary Termination for Business
Reasons or Termination following a Change in Control. If (i) Executive
voluntarily terminates his employment (other than in the case of a Constructive
Termination), (ii) Executive is terminated involuntarily for Business Reasons,
or (iii) Executive’s employment is terminated within the twelve (12) month
period following a Change in Control to which Section 7(c) applies, then in any
such event (A) all further vesting of Executive’s Incentive Awards and other
equity arrangements will cease immediately (it being understood that the
Executive’s Incentive Awards will fully vest upon such a Change in Control as
provided in Section 6(a)) and such awards will expire in accordance with the
terms of the applicable award agreement(s), (B) all payments of compensation by
the Company to Executive hereunder will terminate immediately (except as to
amounts already earned), and (C) Executive will not be entitled to any severance
but Executive will be paid all accrued but unpaid PTO, expense reimbursements
and other benefits due to Executive through his termination date under any
Company-provided or paid plans, policies, and arrangements.
          (f) Termination Upon Death. If Executive’s employment is terminated
because of death, then (i) Executive’s representatives will be entitled to
receive payments and benefits in accordance with the Company’s then applicable
plans, policies, and arrangements and (ii) Executive’s outstanding Incentive
Awards and other equity arrangements will expire in accordance with the terms of
the applicable award agreement(s).
          (g) Exclusivity. The provisions of this Section 7 are intended to be
and are exclusive and in lieu of any other rights or remedies to which Executive
or the Company may otherwise be entitled, either at law, tort or contract, in
equity, or under this Agreement, in the event of any termination of Executive’s
employment. Executive will be entitled to no benefits, compensation or other
payments or rights upon termination of employment other than those benefits
expressly set forth in paragraph (b), (c), (d), (e) or (f) of this Section 7,
whichever will be applicable and those benefits required to be provided by law.
          (h) Mitigation. Amounts provided under this Section 7 will not be
reduced by any future earnings Executive may receive following the termination
of his employment with the Company.
     8. Definition of Terms. The following terms referred to in this Agreement
will have the following meanings:
          (a) Business Reasons. “Business Reasons” means (i) gross negligence,
willful misconduct or other willful malfeasance by Executive in the performance
of his duties, (ii) Executive’s conviction of a felony, or other criminal
offense involving moral turpitude, or (iii) Executive’s material breach of this
Agreement, including without limitation any repeated breach of Sections 9
through 12 hereof, provided that, in the case of clauses (i) or (iii) above, the
Board provides written notice of such “Business Reason” to the Executive,
specifically identifying the circumstance(s) which the Board believes constitute
such “Business Reason”, and Executive will have the opportunity to cure such
circumstances to the reasonable satisfaction of the Board within thirty
(30) days following the delivery of such notice; provided, further, that at the
conclusion of such thirty (30) day cure period, the final

16



--------------------------------------------------------------------------------



 




determination of the occurrence of “Business Reasons” and/or the effectiveness
of any such cure, will be made at a meeting of the Board at which Executive
(and, at Executive’s option, his counsel) will have had a right to participate.
For purpose of this paragraph, no act or failure to act by Executive will be
considered “willful” unless done or omitted to be done by Executive in bad faith
or without reasonable belief that Executive’s action or omission was in the best
interests of the Company or its affiliates. Any act, or failure to act, based
upon authority given pursuant to a resolution duly adopted by the Board or based
upon the advice of counsel for the Company will be conclusively presumed to be
done, or omitted to be done, by Executive in good faith and in the best
interests of the Company. The Board must notify Executive of any event
constituting Business Reasons within ninety (90) days following any Board
member’s (excluding Executive) actual knowledge of its existence (which period
will be extended during the period of any reasonable investigation conducted in
good faith by or on behalf of the Board) or such event will not constitute
Business Reasons under this Agreement.
          (b) Disability. “Disability” will mean that Executive has been unable
to perform his duties as an employee as the result of his incapacity due to
physical or mental illness, and such inability, at least twenty-six (26) weeks
after its commencement, is determined to be total and permanent by a physician
selected by the Company with the consent of the Executive or his representative
(unless such consent is unreasonably withheld or delayed). Termination resulting
from Disability may only be effected after at least sixty (60) days written
notice by the Company of its intention to terminate Executive’s employment. In
the event that Executive resumes the performance of substantially all of his
duties hereunder before the termination of his employment becomes effective, the
notice of intent to terminate automatically will be deemed to have been revoked.
          (c) Termination Date. “Termination Date” will mean (i) if this
Agreement is terminated on account of death, the date of death; (ii) if this
Agreement is terminated for Disability, the date specified in Section 8(b);
(iii) if this Agreement is terminated by the Company, the date on which
indicated in a notice of termination that is given to Executive by the Company
in accordance with Sections 7(a) and 14(a); (iv) if the Agreement is terminated
by Executive, the date indicated in a notice of termination given to the Company
by Executive in accordance with Sections 7(a) and 14(a); or (v) if this
Agreement expires by its terms, then the last day of the term of this Agreement.
          (d) Constructive Termination. A “Constructive Termination” will be
deemed to occur if Executive elects to voluntarily terminate employment within
the ninety (90) day period immediately following any of the following events:
(i) Executive’s position changes as a result of an action by the Company such
that (A) Executive will no longer be Chief Executive Officer of the Company,
(B) Executive will have duties and responsibilities demonstrably less than those
typically associated with a Chief Executive Officer, or (C) Executive will no
longer report directly to the Board; provided that if the Board determines by
unanimous vote of all directors (excluding Executive) that it is required either
by law or by rule of any exchange or listing entity whose rules must be complied
with in order for the Company to maintain such listing that Executive not be
Chief Executive Officer, then the involuntary removal of Executive from the
position of Chief Executive Officer will not, in and of itself, constitute a
Constructive Termination, (ii) Executive is required to relocate his place of
employment, other than a relocation within fifty (50) miles of the Company’s
current Stamford headquarters, (iii) there is a reduction in Executive’s Base
Salary or Target Bonus other than any such reduction consistent with a general
reduction of pay across the executive staff as a group, as an economic or
strategic measure due to poor financial performance by the Company, or
(iv) there occurs any other material breach of this Agreement by the Company
(including, without limitation, any breach of Section 14(c), but excluding the
termination of Executive’s service as a director due to applicable legal or
listing requirements or stockholders failing to reelect Executive to the Board)
after a written demand for substantial performance is delivered to the Board by
Executive which specifically identifies the manner in which Executive believes
that the Company has materially breached this Agreement, and the Company has
failed to cure

17



--------------------------------------------------------------------------------



 




such breach to the reasonable satisfaction of Executive within thirty (30) days
following the delivery of such notice, during which thirty (30) day notice
period, the ninety (90) day period described above will be tolled.
          (e) Change in Control. “Change in Control” will have the same meaning
as in the Plan.
     9. Confidential Information.
          (a) Executive acknowledges that the Confidential Information relating
to the business of the Company and its subsidiaries which Executive has obtained
or will obtain during the course of his association with the Company and
subsidiaries and his performance under this Agreement are the property of the
Company and its subsidiaries. Executive agrees that he will not disclose or use
at any time, either during or after the Employment Term, any Confidential
Information without the written consent of the Board, other than proper
disclosure or use in the performance of his duties hereunder. Executive agrees
to deliver to the Company at the end of the Employment Term, or at any other
time that the Company may request, all memoranda, notes, plans, records,
documentation and other materials (and copies thereof) containing Confidential
Information relating to the business of the Company and its subsidiaries, no
matter where such material is located and no matter what form the material may
be in, which Executive may then possess or have under his control. If requested
by the Company, Executive will provide to the Company written confirmation that
all such materials have been delivered to the Company or have been destroyed.
Executive will take all appropriate steps to safeguard Confidential Information
and to protect it against disclosure, misuse, espionage, loss and theft.
          (b) “Confidential Information” will mean information which is not
generally known to the public and which is used, developed, or obtained by the
Company or its subsidiaries relating to the businesses of any of the Company and
its subsidiaries or the business of any customer thereof including, but not
limited to: products or services; fees, costs and pricing structure; designs;
analyses; formulae; drawings; photographs; reports; computer software, including
operating systems, applications, program listings, flow charts, manuals and
documentation; databases; accounting and business methods; inventions and new
developments and methods, whether patentable or unpatentable and whether or not
reduced to practice; all copyrightable works; the customers of any of the
Company and its subsidiaries and the Confidential Information of any customer
thereof; and all similar and related information in whatever form. Confidential
Information will not include any information which (i) was rightfully known by
Executive prior to the Employment Term, (ii) is publicly disclosed by law or in
response to an order of a court or governmental agency, (iii) becomes publicly
available though no fault of Executive or (iv) has been published in a form
generally available to the public prior to the date upon which Executive
proposes to disclose such information. Information will not be deemed to have
been published merely because individual portions of the information have been
separately published, but only if all the material features comprising such
information have been published in combination.
     10. Inventions and Patents. In the event that Executive, as a part of
Executive’s activities on behalf of the Company, generates, authors or
contributes to any invention, new development or method, whether or not
patentable and whether or not reduced to practice, any copyrightable work, any
trade secret, any other Confidential Information, or any information that gives
any of the Company and its subsidiaries an advantage over any competitor, or
similar or related developments or information related to the present or future
business of any of the Company and its subsidiaries (collectively “Developments
and Information”), Executive acknowledges that all Developments and Information
are the exclusive property of the Company. Executive hereby assigns to the
Company, its nominees, successors or assigns, all rights, title and interest to
Developments and Information. Executive will cooperate with the Board to protect
the interests of the Company and its subsidiaries in Developments and
Information. Executive

18



--------------------------------------------------------------------------------



 



will execute and file any document related to any Developments and Information
requested by the Board including applications, powers of attorney, assignments
or other instruments which the Board deems necessary to apply for any patent,
copyright or other proprietary right in any and all countries or to convey any
right, title or interest therein to any of the Company’s nominees, successors or
assigns.
     11. No Conflicts.
          (a) Executive agrees that during the Employment Term, in his
individual capacity he will not enter into any agreement, arrangement or
understanding, whether written or oral, with any supplier, contractor,
distributor, wholesaler, sales representative, representative group or customer,
relating to the business of the Company or any of its subsidiaries, without the
express written consent of the Board.
          (b) As long as Executive is employed by the Company or any of its
subsidiaries, Executive agrees that he will not, except as set forth in
Section 1, or with the express written consent of the Board, become engaged in,
render services for, or permit his name to be used in connection with, any
for-profit business other than the business of the Company, any of its
subsidiaries or any corporation or partnership in which the Company or any of
its subsidiaries have an equity interest.
     12. Non-Competition Agreement.
          (a) Executive acknowledges that his services are of a special, unique
and extraordinary value to the Company and that he has access to the Company’s
trade secrets, Confidential Information and strategic plans of the most valuable
nature. Accordingly, Executive agrees that for the period of thirty-six
(36) months following the Termination Date, Executive will not directly or
indirectly own, manage, control, participate in, consult with, render services
for, or in any manner engage in any business competing with the businesses of
the Company or any of its subsidiaries as such businesses exist or are in
process of development on the Termination Date (as evidenced by written
proposals, market research or similar materials), including without limitation
the publication of periodic research and analysis of the information technology
industries. Nothing herein will prohibit Executive from being a passive owner of
not more than 1% of the outstanding stock of any class of a corporation that is
publicly traded, so long as Executive has no active participation in the
business of such corporation.
          (b) In addition, for a period of thirty-six (36) months commencing on
the Termination Date, Executive will not (i) directly or indirectly induce or
attempt to induce any employee of the Company or any subsidiary (other than his
own assistant) to leave the employ of the Company or such subsidiary, or in any
way interfere with the relationship between the Company or any subsidiary and
any employee thereof, (ii) hire directly or though another entity any person who
was an employee of the Company or any subsidiary at any time during the then
preceding twelve (12) months, provided that Executive may hire any such person
who responds to a general advertisement offering employment so long as such
person did not have regular contact with Executive in the course of his or her
employment with the Company, (iii) directly or indirectly induce or attempt to
induce any customer, supplier, licensee or other business relation of the
Company or any subsidiary to cease doing business with the Company or such
subsidiary, or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation and the Company or any
subsidiary, or (iv) disparage the Company, its executive officers, or its
directors.
          (c) Executive agrees that these restrictions on competition and
solicitation will be deemed to be a series of separate covenants not-to-compete
and a series of separate non-solicitation covenants for each month within the
specified periods, separate covenants not-to-compete and non-solicitation
covenants for each state within the United States and each country in the world,
and separate

19



--------------------------------------------------------------------------------



 




covenants not-to-compete for each area of competition. If any court of competent
jurisdiction will determine any of the foregoing covenants to be unenforceable
with respect to the term thereof or the scope of the subject matter or geography
covered thereby, such remaining covenants will nonetheless be enforceable by
such court against such other party or parties or upon such shorter term or
within such lesser scope as may be determined by the court to be enforceable.
          (d) Because Executive’s services are unique and because Executive has
access to Confidential Information and strategic plans of the Company of the
most valuable nature, the parties agree that the covenants contained in this
Section 12 are necessary to protect the value of the business of the Company and
that a breach of any such covenant would result in irreparable and continuing
damage for which there would be no adequate remedy at law. The parties agree
therefore that in the event of a breach or threatened breach of this Agreement,
the Company or its successors or assigns may, in addition to other rights and
remedies existing in their favor, apply to any court of competent jurisdiction
for specific performance and/or injunctive or other relief in order to enforce,
or prevent any violations of, the provisions hereof.
     13. SEC Compliance. The Company covenants that:
          (a) at all times during the Employment Term and the term of any
Incentive Awards, if later, the Company will use commercially reasonable efforts
to maintain in effect a valid and effective registration statement on Form S-8
filed with the Securities Exchange Commission pursuant to the Securities Act of
1933, as amended (the “Securities Act”) covering any outstanding equity awards
made to Executive; provided, however, that nothing contained herein shall be
deemed to limit the right of the Company, in good faith, to suspend or withdraw
such registration so long as the Company thereafter uses commercially reasonable
efforts to comply with this provision; and
          (b) for so long as Executive holds either Incentive Awards or shares
of Common Stock of the Company obtained through the vesting or exercise of an
Incentive Award, and until Executive is free to sell all of the shares
underlying, relating to or obtained through the vesting or exercise of,
Incentive Awards pursuant to Rule 144 promulgated under the Securities Act, in a
ninety (90) day period, the Company will include in such Registration Statement
on Form S-8 described in clause (i) above a customary reoffer prospectus
covering Executive’s offer and sale of stock obtained through the vesting or
exercise of Incentive Awards in any manner requested by the Executive from time
to time.
     14. Miscellaneous Provisions.
          (a) Notice. Notices and all other communications contemplated by this
Agreement will be in writing, will be effective when given, and in any event
will be deemed to have been duly given (i) when delivered, if personally
delivered, (ii) three (3) business days after deposit in the U.S. mail, if
mailed by U.S. registered or certified mail, return receipt requested, or (iii)
one (1) business day after the business day of deposit with Federal Express or
similar overnight courier, if so delivered, freight prepaid. In the case of
Executive, notices will be addressed to him at the home address which he most
recently communicated to the Company in writing, provided that a copy of such
notice is delivered to the Executive’s last known attorneys. In the case of the
Company, notices will be addressed to its corporate headquarters, and all
notices will be directed to the attention of its Corporate Secretary.
          (b) Notice of Termination. Any termination by the Company or Executive
will be communicated by a notice of termination to the other party hereto given
in accordance with paragraph (a) hereof. Such notice will indicate the specific
termination provision in this Agreement relied upon.

20



--------------------------------------------------------------------------------



 



          (c) Successors.
               (i) Company’s Successors. Any successor to the Company (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets will be entitled to assume the rights and will be obligated to
assume the obligations of the Company under this Agreement and will agree to
perform, in good faith, the Company’s obligations under this Agreement in the
same manner and to the same extent as the Company would be required to perform
such obligations in the absence of a succession. For all purposes under this
Agreement, the term “Company” will include any successor to the Company’s
business and/or assets which becomes bound by the terms of this Agreement by
operation of law or this Agreement.
               (ii) Executive’s Successors. The terms of this Agreement and all
rights of Executive hereunder will inure to the benefit of, and be enforceable
by, Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
               (iii) No Other Assignment of Benefits. Except as provided in this
Section 14(c), the rights of any person to payments or benefits under this
Agreement will not be made subject to option or assignment, either by voluntary
or involuntary assignment or by operation of law, including (without limitation)
bankruptcy, garnishment, attachment or other creditor’s process, and any action
in violation of this subsection (iii) will be void.
          (d) Waiver; Amendment. No provision of this Agreement will be amended,
modified, waived or discharged unless the modification, waiver or discharge is
agreed to in writing and signed by Executive and by an authorized officer of the
Company (other than Executive). No waiver by either party of any breach of, or
of compliance with, any condition or provision of this Agreement by the other
party will be considered a waiver of any other condition or provision or of the
same condition or provision at another time. Notwithstanding the preceding, the
Company agrees to negotiate in good faith with Executive to amend the provisions
hereunder to the extent reasonably determined to be necessary to meet the
requirements of Section 409A of the Code, and the guidance issued thereunder,
such that the additional taxes and penalties set forth in Section 409A(a)(i)(B)
of the Code will not apply to any payments contemplated by this Agreement.
          (e) Entire Agreement. This Agreement will supersede any and all prior
agreements, representations or understandings (whether oral or written and
whether express or implied) between the parties with respect to the subject
matter hereof.
          (f) Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement will not affect the validity or enforceability
of any other provision hereof, which will remain in full force and effect.
          (g) Arbitration. Any dispute or controversy arising under or in
connection with this Agreement will be settled exclusively by arbitration in New
York, New York, in accordance with the Employment Arbitration Rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. No party will be entitled
to seek or be awarded punitive damages. All attorneys fees and costs will be
allocated or apportioned as agreed by the parties or, in the absence of an
agreement, in such manner as the arbitrator or court will determine to be
appropriate to reflect the final decision of the deciding body as compared to
the initial positions in arbitration of each party. This Agreement will be
construed in accordance with and governed by the laws of the State of New York
as they apply to contracts entered into and wholly to be performed within such
State by residents thereof.

21



--------------------------------------------------------------------------------



 



          (h) Withholding of Taxes. All payments made pursuant to this Agreement
will be subject to withholding of applicable taxes.
          (i) Indemnification. Executive will be covered under the Company’s
insurance policies and, subject to applicable law, will be provided
indemnification to the maximum extent permitted by the Company’s bylaws and
Certificate of Incorporation, with such insurance coverage and indemnification
to be in accordance with the Company’s standard practices for senior executive
officers but on terms no less favorable than provided to any other Company
senior executive officer or director.
          (j) Compliance with Company Policies. During the Employment Term,
Executive will comply with all Company policies generally applicable to the
Company’s executive officers.
          (k) Legal Fees. The Company will pay directly the reasonable fees and
expenses of counsel retained by Executive in connection with the preparation,
negotiation and execution of this Agreement, up to a maximum of $10,000.
          (i) Counterparts. This Agreement may be executed in counterparts, each
of which will be deemed an original, but all of which together will constitute
one and the same instrument.
     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year first
above written.

          GARTNER, INC.
      By:           Maynard G. Webb, Jr., Chairman,        Compensation
Committee of the Board of Directors        EUGENE A. HALL

         

22